Frank Holt, Justice. This case is a sequel to Thomas v. Foust, 245 Ark. 948, 435 S.W. 2d 793 (1969), where we held Act 407 of 1965 was local legislation, being nonprospective, and therefore violative of Amendment 14 to our state constitution. Following that decision, the legislature enacted Act 390 of 1979 in an effort to achieve constitutionality. The trial court held that act invalid. Hence this appeal. In 1963 appellee West Side School District was severed in two parts by a reservoir formed by Greers Ferry Dam. The smaller area is referred to as the Beloit Bay/Eden Isle (BB/EI) area. In 1978-1979, the 37 students living in the BB/EI area attended school in appellant Heber Springs District by tuition agreement as students had in previous years. The agreement provided that appellee West Side District would pay appellant Heber Springs $625 per student ($23,000 total) for tuition expenses. Westside received $13,-000 to $14,000 from the Arkansas Minimum Foundation Program for the students’ expenses, and approximately $75,-000 per year from property taxes attributable to the BB/EI area. The instant controversy arose when the smaller portion, BB/EI area, sought annexation to appellant Heber Springs School District, an adjoining district, pursuant to Act 390 of 1979- The proposed annexation would result in a loss of revenue to appellee West Side School District. The act provides that a portion of a severed district may annex to an adjoining district whenever it is or becomes completely severed by a reservoir containing more than 12,-000 acres, and the students in the severed area have to travel more than 35 miles round trip through another district or districts in order to attend school in their severed district. BB/EI successfully sought annexation to appellant Heber Springs District. Appellee (and a taxpayer) appealed to the circuit court asserting that Act 390 was unconstitutional. Appellees’ injunctive proceedings in chancery were transferred to circuit court and the cases consolidated for trial purposes. The primary issue on appeal is whether the court erred in finding that the classifications in Act 390 are artificial, arbitrary, and illusory, and therefore the act is local legislation in violation of Amendment 14 of our state constitution. The trial court reasoned and the appellees agree that the 35 mile round trip requirement bears a reasonable relation to the purpose of the act. The appellees argue, however, that the court correctly observed: There is not a reasonable relationship between the existence of a reservoir, the size of a reservoir or whether the students have to travel through another school district and the purpose of Act 390 or the objectives Act 390 is seeking to attain. The classifications Act 390 attempts to make are artificial, arbitrary and illusory. In Davis v. Cox, 267 Ark. 78, 593 S.W. 2d 180 (1980), we reiterated long established rules of statutory construction: There is a presumption of constitutionality attendant to every legislative enactment, and all doubt concerning it must be resolved in favor of constitutionality. (Cites omitted) If it is possible for the courts to so construe an act that it will meet the test of constitutionality, they not only may, but should and will, do so. Further, in Thomas v. Foust, supra, we said: The fact that a law is limited in effect to only one or a few classifications does not necessarily condemn it as special or local legislation if the classification is not arbitrary and bears a reasonable relation to the purpose of the act. In matters of education, we have long recognized that our constitution (Article 14, § 1, as amended) vests in the legislature the duty and the authority to make provisions for the establishment, maintenance and support of a common school system in our state. LeMaire v. Henderson, 174 Ark. 936, 298 S.W. 327 (1927). There we said: To effectuate the purposes of the Constitution, this court has recognized generally that the Legislature has what is commonly called a free hand in the establishment and division of the State into school districts. . . . The Legislature recognizes the difference in population, wealth, and the topography of the country in the organization of school districts. (Cites omitted.) The density of population, the wealth of the country, the system of roads and the topography of the country with reference to whether it is hilly or not, may be taken into consideration. This is the legitimate office of classification, and, so long as the Legislature makes a reasonable classification which is uniform in its operation, its power is supreme in the matter. There we upheld a school consolidation act based on county population; i.e., 75,000 or more. Thomas v. Foust, supra, involved practically the same geographical area which sought, as here, annexation to the Heber Springs district. There Act 407 of 1965 provided that any portion of a school district which was severed from that district by a reservoir could annex to an adjoining district if the students in the severed area had to travel more than 20 miles and pass through another district to attend school in their district. The act was restricted to districts only where students from the severed area were attending school in the adjoining district on January 1, 1964. We found that the time limitation made application of the act nonprospective, thereby creating an arbitrary and inappropriate classification. We specifically noted, however, that it “may well be that such a classification [absent the time limitation] would bear a reasonable relation to the purposes of the act, and not be arbitrary.” Act 390 of 1979 is similar in many respects to Act 407 of 1965 absent the infirmity of being nonprospective. As previously indicated, Act 390 applies to a school district which is or becomes completely severed by a 12,000 acre reservoir and students residing in the severed area must travel 35 miles or more through another district or districts to continue attending school in their severed district. It establishes a procedure whereby a completely separated portion of a school district may, if it desires, seek annexation to an adjoining district, even though it would cross country lines, for the purpose of alleviating problems caused by the severance, such as increased transportation costs, extensive and dangerous travel, administrative inconvenience and confusion. The severance, in effect, prevents pupils “from attending school in the district where they reside,” causing a burden to other school districts. The nonprospective limitation which invalidated Act 407 is absent here. Also, the trial court, as trier of the facts, found that eight or nine districts in the state fell within the ambit of Act 390, whereas the lower court in Thomas v. Foust, supra, found that only one area, namely, the severed portion of West Side District, qualified for annexation under Act 407. Additionally, the present act permits annexation by crossing county lines, which is not present here. Certainly, by its terms, Act 390 is not local in applcation. We think the classification bears a reasonable relation to the purpose of the act. It is germane to the problems which the legislature sought to correct as to when and where annexation of an adjoining school district may be desirable for beneficial education purposes. Appellants next argue that the court erred in holding Act 390 is “probably” violative of the equal protection clause of the 14th Amendment to the United States Constitution. For the reasons just discussed, we are of the view that the act does not impinge upon the equal protection clause of that amendment. See Corbitt v. Mohawk Rubber Co., 256 Ark. 932, 511 S.W. 2d 184 (1974); Davis v. Cox, supra; Harlow v. Ryland, 78 F. Supp. 488 (E.D. Ark. 1948), aff'd. 172 F. 2d 784 (8th Cir. 1949). Appellants further contend that upon a reversal, we should determine what date property taxes attributable to the annexed area should be paid to appellant Heber Springs District. In the absence of a ruling by the circuit court, as trier of the facts, this issue will best be determined upon a remand. On cross-appeal, appellee West Side asserts that the trial court erred in failing to hold that Act 390 of 1979 violates the due process clause of the 14th Amendment to the United States Constitution. Appellee recognizes that the due process clause of the federal constitution is applicable only when a school district is determined to be a person within the meaning of that clause. Further, although there are exceptions, school districts are generally considered creatures of the state and may not avail themselves of all constitutional safeguards. Suffice it to say that Act 390, other related and applicable acts, and specifically § 80, Act 1969 of 1931 (Ark. Stat. Ann. § 80-423 [Repl. 1969]) provide a reimbursement formula for the benefit of appellee West Side School District for loss of revenue it suffers from the annexation as well as a readjustment of any obligations the district has. Reversed and remanded. Purtle, J., concurs. George Rose Smith, Hickman and Mays, JJ., dissent.